Citation Nr: 0411121	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-21 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition of the appellant's deceased husband as 
a veteran for Department of Veterans Affairs (VA) benefits 
purposes.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The appellant claims that her deceased husband had qualifying 
service in the Philippines during World War II.  He died in 
October 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision letter of March 2002 by the VA Regional 
Office (RO) in Manila, Philippines.  In the decision letter, the 
RO concluded that the appellant's deceased husband did not have 
service which was qualifying for VA benefits purposes.


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable resolution of 
the appeal has been obtained.

2.  The appellant's deceased husband did not have active service 
in the United States Armed Forces, to include service as a member 
of the Philippine Commonwealth Army, with the Philippine Scouts, 
or with the recognized guerillas, in the service of the United 
States Armed Forces.


CONCLUSION OF LAW

The criteria for recognition of the appellant's deceased husband 
as a veteran for VA benefits purposes are not met.  38 U.S.C.A. § 
101(2) (West 2002); 38 C.F.R. §§ 3.8, 3.9, 3.203 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  The Act is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed before 
the date of enactment and not yet final as of that date.  The new 
law eliminates the concept of a well-grounded claim, and redefines 
the obligations of the VA with respect to the duty to assist in 
the development of claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete a 
claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

VA has issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will provide 
to a claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the new 
VCAA regulations. The appellant was provided adequate notice as to 
the evidence needed to substantiate her claim.  Discussions in the 
decision, the statement of the case (SOC), and letters sent to the 
appellant informed her of the information and evidence needed to 
substantiate her claim and what evidence was of record, and 
complied with the VA's notification requirements.  The SOC 
included a summary of the evidence and the adjudicative actions, 
and an explanation of the reasons why the claim was denied.    

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The evidence 
includes a statement from the National Personnel Records Center 
denying record of appellant's deceased husband's service.  The 
appellant declined the opportunity to have a hearing.  For the 
reasons stated above, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the appellant's claim.  The Board finds that the 
evidence of record provides sufficient information to adequately 
evaluate the appellant's claim for entitlement to VA benefits.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  The Board further notes that 
the essential facts of this case are not in dispute, and the 
resolution depends on the application of the law rather than on 
weighing of the evidence.  Under such circumstances, any failure 
to meet the VCAA duty to assist and notify is harmless error.  See 
Valiao v. Principi, 17 Vet. App. 229 (2003).  Further development 
and further expending of the VA's resources is not warranted.

II.  Factual Background

During his lifetime, in October 1980, the appellant's husband 
filed a claim for VA benefits.  A Request for Information form 
dated in February 1981 shows that the Department of the Army 
reported that the "Subject has no service as a member of the 
Philippine Commonwealth Army, including the recognized guerillas, 
in the service of the United States Armed Forces."  The 
appellant's husband was notified by letter in March 1981 that his 
claim was denied since records did not reveal recognized military 
service.  

The appellant's husband died in October 1985.  The appellant filed 
her claim in February 2002.  She asserts that her deceased husband 
had service during World War II.  In support of her claim, she has 
submitted various documents, including affidavits and documents 
which purport to be from the Armed Forces of the Philippines.  

As was noted above, the Department of the Army previously 
certified that the "Subject has no service as a member of the 
Philippine Commonwealth Army, including the recognized guerillas, 
in the service of the United States Armed Forces."  Based on that 
certification, in March 2002, the RO sent a letter to the 
appellant denying her claim on the basis that there was no 
evidence that her spouse had qualifying service.

III.  Criteria

In order to be eligible for benefits administered by the VA, the 
evidence must establish that the individual seeking benefits is a 
veteran.  The term "veteran" is defined in 38 U.S.C.A. § 101(2) as 
a person who served in the active military, naval, or air service, 
and who was discharged or released therefrom under conditions 
other than dishonorable.  Under 38 C.F.R. §§ 3.8 and 3.9, certain 
service with the Commonwealth Army of the Philippines, with the 
Philippine Scouts, and guerilla service is included for VA 
benefits purposes.

Under 38 C.F.R. § 3.203(a), the VA may only accept evidence of 
service submitted by a claimant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department, if the evidence meets the 
following conditions:
(1) The evidence is a document issued by the service department.  
A copy of an original document is acceptable if the copy is issued 
by the service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and exact 
copy of the document in the custodian's custody; and
(2) The document contains needed information as to length, time 
and character of service; and
(3) In the opinion of the Department of Veterans Affairs the 
document is genuine and the information contained in it is 
accurate.

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 38 C.F.R. § 
3.203(a), the VA shall request verification of service from the 
service department.  See 38 C.F.R. § 3.203(c).

Under 38 C.F.R. §§ 3.8 and 3.9, certification of service is a 
prerogative of the service department, and the VA has no authority 
to amend or change their decision.  The United States Court of 
Appeals for Veterans Claims (Court) has held that findings by a 
United States service department verifying or denying a person's 
service are binding and conclusive upon the VA.  See Spence v. 
West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. 
App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 
(1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

IV.  Analysis

The appellant has submitted documents in support of the claim that 
her deceased husband had service during World War II.  However, 
none of the documents was a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of Discharge 
issued by a United States service department.  In addition, the VA 
is unable to substantiate whether the documents are genuine with 
accurate information.  Therefore, they do not meet the criteria 
set forth under 38 C.F.R. § 3.203(a).

In February 1981, the service department, through the National 
Personnel Records Center, specifically determined that the 
appellant's deceased husband had "no service as a member of the 
Philippine Commonwealth Army, including the recognized guerillas, 
in the service of the United States Armed Forces."  The Board 
finds that the service department's determination that the 
appellant's deceased husband did not have service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces, is 
binding on the VA.  Accordingly, there is no basis to recognize 
the appellant as the surviving spouse of a veteran for VA benefits 
purposes.


ORDER

Entitlement to recognition of the appellant's deceased husband as 
a veteran for VA benefits purposes is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



